975 So. 2d 1288 (2008)
Joseph BRADLEY, Appellant,
v.
Sharon M. YATES, Appellee.
No. 4D08-461.
District Court of Appeal of Florida, Fourth District.
March 19, 2008.
Joseph Bradley, Jasper, pro se.
No appearance for appellee.
PER CURIAM.
We treat the Petition for Writ of Certiorari as a non-final appeal seeking review of an order denying appellant's motion to modify a temporary restraining order. See Fla. R.App. P. 9.130(a)(3)(B). We further treat the Petition as the Initial Brief. Because the initial brief presents no preliminary basis for reversal, the order is summarily affirmed. See Fla. R.App. P. 9.315(a).
WARNER, FARMER and MAY, JJ., concur.